Citation Nr: 0919876	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a dental disorder, to include eligibility for 
Department of Veterans Affairs (VA) outpatient dental 
treatment.

2.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected skin disability.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right hand injury, including the third, 
fourth, and fifth fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a dental disorder, and continued 
the 30 percent evaluations for the Veteran's service-
connected residuals of a right hand injury, including the 
third, fourth, and fifth fingers (dominant) and tinea 
versicolor.  The Board notes that during the course of the 
appeal, the Veteran's claims file was temporarily brokered to 
the Cleveland, Ohio, VA Regional Office.  

In regards to the Veteran's claim of whether new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for a dental 
disorder, the Veteran is claiming entitlement to service 
connection for a dental disorder attributable to his military 
service.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the Veteran's claim must also include 
consideration of service connection for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) [holding 
that the Board is required to consider a Veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision]; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Upon review of the claims file, the RO previously considered 
this theory of entitlement as reflected in the December 2003 
DRO decision by determining that no new and material evidence 
had been received to reopen a claim of entitlement to VA 
outpatient dental treatment based upon dental trauma in 
service; however, the Veteran did not appeal the decision.  
Since a claim of service connection for a dental disorder 
also includes a claim for VA dental treatment, the Board will 
adjudicate the claim of whether new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for a dental disorder, to 
also include eligibility for VA outpatient dental treatment 
in this decision, as it is not prejudicial to the Veteran.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
requested a 30-day hold on the case so that additional 
medical evidence could be submitted.  VA outpatient treatment 
records dated June 2008 to March 2009 were obtained, and the 
Veteran waived RO consideration of this new evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a right hand injury, including the 
third, fourth, and fifth fingers is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Board denied entitlement to service connection for a 
dental disability for compensation purposes in an August 2003 
decision.  The Veteran was notified of this decision and of 
his appeal rights.  He did not appeal the decision.  

3.  Since the August 2003 Board decision which denied 
entitlement to service connection for dental disability for 
compensation purposes, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  

4.  In a December 2003 decision review officer (DRO) 
decision, the RO denied reopening the claim of entitlement to 
VA outpatient dental treatment based upon dental trauma in 
service.  The Veteran was notified of this decision and of 
his appeal rights.  He did not appeal the decision.  

5.  Since the December 2003 DRO decision, which denied 
reopening the claim of entitlement to VA outpatient dental 
treatment based upon dental trauma in service, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.  

6.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected skin 
disability is manifested by itchy and dry skin, which does 
not require systemic therapy, involve more than 40 percent of 
the Veteran's entire body, or more than 40 percent of the 
exposed area affected.  





CONCLUSIONS OF LAW

1.  The August 2003 Board decision that denied entitlement to 
service connection for a dental disability for compensation 
purposes is final, and evidence received since that decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159, 20.1100, 
20.1105 (2008).  

2.  The December 2003 DRO decision that denied reopening the 
claim of entitlement to VA outpatient dental treatment based 
upon dental trauma in service is final, and evidence received 
since that decision is not new and material.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1103 (2008).  

3.  The schedular criteria for a rating in excess of 30 
percent for a service-connected skin disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.27, 4.118, Diagnostic 
Codes 7806, 7899 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Dental Disorder

Applicable Rules and Regulations

Pursuant to 38 U.S.C.A. §§ 7104(b) and 7105(c), a decision by 
the Board or RO may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a Veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2008).  

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2008).  

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:  

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 
180 days or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the 
existing filling was replaced, after 180 days or 
more of active service.  

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that 
they were filled during service.  However, new 
caries that developed 180 days or more after such a 
tooth was filled will be service-connected.  

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  

(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment 
during service.  

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:  

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of 
active service, or was due to combat or in-service 
trauma; and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

At the time of the August 2003 Board decision and December 
2003 DRO decision, which denied service connection for a 
dental disability for compensation purposes and determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to VA outpatient dental 
treatment based upon dental trauma in service, the pertinent 
evidence of record consisted of the Veteran's service 
treatment records and VA outpatient treatment records from 
November 1956 to October 2003.  

In the August 2003 decision, the Board noted that an April 
1945 in-service dental examination report reflected the 
presence of slight calculus and slight attrition on the lower 
anterior incisional edge of the left upper tooth six.  Upon 
discharge from service, no dental abnormalities were noted on 
the Veteran's December 1945 discharge examination report, and 
as reported in a March 1957 VA examination report, there were 
no abnormal dental findings.  Beginning in September 1993, 
the Veteran complained of jaw pain and a "busted tooth."  
He was diagnosed with possible dental abscess of the left 
upper jaw in January 1994, and reported a long history of 
tooth aches with hyperesthesia over the left inferior mid 
maxilla in June 1995.  By January 1996, physical examination 
of the Veteran's teeth disclosed the presence of multiple 
carious teeth with some erosion into the gums, and subsequent 
treatment notes thereafter document treatment for a variety 
of dental conditions including carious teeth, broken teeth, 
and periodontitis.  The Board concluded that because there 
was no evidence showing dental trauma in service and more 
importantly, there was no competent evidence of a current 
dental disability, service connection for a dental disability 
for compensation purposes must be denied.  Likewise, the RO 
in its December 2003 DRO decision concluded that because 
service treatment records and VA outpatient treatment records 
are negative for evidence of dental trauma during his active 
service, the claim for entitlement to VA outpatient dental 
treatment based upon in-service dental trauma cannot be 
successfully reopened.  The Veteran was notified of the 
denials in August 2003 and January 2004, including his appeal 
rights, and he did not appeal the decisions.  Thus, both the 
August 2003 Board and December 2003 DRO decisions are final.  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1103, 
20.1105.  

During the February 2009 hearing, the Veteran testified that 
he had teeth removed during his military service.  He 
explained that a dentist pulled his teeth and filled them, 
but since that time he has "stubs" instead of teeth.  The 
Veteran contends that the drinking water in India during his 
active service was contaminated and filthy, which caused his 
current dental disorder.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented evidence since the August 2003 
Board decision and December 2003 DRO decision which raises a 
reasonable possibility of substantiating the claim of service 
connection for a dental disorder, to include dental 
treatment.  Since both decisions, the evidence received into 
the record includes VA outpatient treatment records from 
October 2002 to March 2009.  In October 2002, the Veteran was 
seen at a VA emergency sick call for acute pain from a deep 
carious lesion at tooth 32.  He received an extensive oral 
evaluation and was diagnosed with unspecified dental caries.  
It was noted that tooth 32 had severe caries with a fracture 
of the mesial aspect.  There was no mobility, swelling, or 
purulence, but tenderness to percussion.  Panoral x-ray 
examination (PAN) revealed severe caries with minimal bone 
loss relating to tooth 32.  It was determined that tooth 32 
was nonrestorable.  A nonsurgical extraction was performed 
with Lidocaine, which resulted in no complications.  He was 
given post operative instructions and requested to return as 
needed.  The Veteran returned for follow-up treatment in 
February 2003.  The February 2003 VA outpatient treatment 
note states that the Veteran was seen at the dental emergency 
clinic for complaints of sensitive carious teeth.  Since the 
Veteran was deemed eligible for emergency palliative 
treatment only, miracle mix (temporary filling) was placed on 
two teeth, and he was referred to the private sector for 
treatment.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the Veteran has a current 
dental disability due to the claimed in-service dental 
extractions or drinking water in India during his active 
service.  Although the VA outpatient treatment records note 
periodic complaints of dental problems, the records do not 
specifically indicate a current dental disability due to 
service.  Furthermore, there is no indication of trauma 
involving any of the Veteran's teeth, and there is no 
evidence that any of his teeth were extracted or filled 
during active service.  The criteria under 38 C.F.R. § 3.381 
have not been satisfied here.  The Court has held that 
additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition 
is service-connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

Additionally, with regard to the Veteran's appellate 
assertions, he is not a medical expert.  He is not qualified 
to express an opinion regarding medical causation, and any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the testimony during the February 2009 
hearing, even if new, cannot serve as a predicate to reopen 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for a dental disorder, to 
include eligibility for VA outpatient dental treatment.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  

B.  Skin Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2008); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the February 2009 hearing, the Veteran testified that 
his service-connected tinea versicolor is worse than the 
current evaluation contemplates.  He explained that he uses 
Hydrocortisone and Sarna creams every other day to his skin, 
and visits a physician every three to six months for the 
condition.  The Veteran asserts that his service-connected 
skin disability affects his entire body and contends that a 
higher rating, specifically 50 percent, is warranted for his 
service-connected tinea versicolor.  

In May 2007, the Veteran was afforded a VA examination for 
his service-connected skin disability.  During the 
examination, the Veteran complained of a red rash involving 
the arms, chest, abdomen, thighs, lower legs, and low back.  
He noted sparing of the face, hands, neck, as well as the 
upper back and feet.  The Veteran explained that when the 
skin condition flares up, which is usually caused by hot 
weather and sweating, he incurs intense itching and 
uncontrollable scratching.  For many years, he has used 1 
percent Hydrocortisone cream or Sarna lotion (combination of 
menthol, phenol and Lubriderm) once a day.  He denied the use 
of systemic medications for his service-connected skin 
condition and reported no change in the overall skin 
condition for many years.  

Physical examination of the Veteran revealed a mild red rash 
on the forearms. especially the antecubital fossa 
bilaterally.  The rash was also present in areas of the 
chest, over most of the abdomen, proximal thighs, small 
amounts on the lower leg areas, and low back areas.  The 
face, head, neck, hands, genitalia, buttocks, and feet were 
all noted as being spared.  The examiner reported areas of 
excoriation due to intense scratching of the arms, thighs, 
and abdomen, along with multiple other skin lesions which are 
not related to service or to the red rash which began during 
the Veteran's military service.  The Veteran demonstrated 
pigmented seborrheic keratosis, actinic keratosis, some 
generalized dry skin on the legs, and comedones of the face, 
scalp, and upper back.  The examiner concluded that the 
service-connected skin condition currently involves 0 percent 
of the exposed area and approximately 25 percent of the total 
body area.  He was diagnosed with xerosis with pruritis.  The 
examiner concluded that there was no evidence of eczema or 
tinea versicolor on examination and none noted or treated by 
the Veteran's local VA outpatient treatment facility.  In an 
April 2008 addendum, the VA examiner reviewed the claims 
file, and stated that the Veteran has not been treated with 
antifungal cream, which would be indicative for the presence 
of tinea versicolor.  He concluded that there was no change 
in his conclusions expressed in the May 2007 VA examination 
report.  

VA outpatient treatment records note complaints of dry skin 
and itching for over fifty years.  In December 2007, the 
Veteran reported to his local VA outpatient treatment 
facility for a dermatology consult.  He complained of dry 
skin and itching for fifty years, which is worse with hot 
weather and sweating.  He stated that his skin condition was 
relieved with Sarna lotion and Hydrocortisone cream.  
Examination of the Veteran's skin revealed numerous "stuck 
on" greasy papules consistent with seborrheic keratosis on 
the arms and trunk; numerous comedones around the eyes and 
cheeks; clustered comedones on the left shoulder; erythema; 
dry skin with small papules; erosions; and excoriations on 
the chest, upper arms, and legs.  There were no active or 
suspicious lesions seen on examination, and the physician 
diagnosed the Veteran with a history of actinic keratoses, 
seborrheic keratosis, Favre Racouchot, xerosis, and 
dermatographism.  The Veteran was prescribed medication, 
requested to use daily sunscreen, avoid overheating, and to 
perform regular self-exams for prevention of new or changing 
lesions.  

The Veteran returned for follow-up treatment in June 2008.  
He again complained of dry skin and itching, which has been 
relieved with Sarna lotion and Hydrocortisone cream.  
Physical examination of the Veteran's skin found no 
suspicious lesions, but "LN2 x 8" lesions; numerous 
comedones around the eyes, cheeks, and left shoulder; 
numerous stuck on greasy papules consistent with seborrheic 
keratosis; clustered comedones on the left shoulder; 
erythmea; dry skin with small papules; erosions and 
excoriations on the chest, upper arms, and legs; and 
scattered thin, scaly erythematous papules consistent with 
actinic keratosis.  The Veteran was diagnosed with a history 
of actinic keratoses, seborrheic keratosis, Favre Racouchot, 
xerosis, and dermatographism.  The physician prescribed 
medication, recommended daily sunscreen use, and to perform 
regular self-exams.  He was requested to return for follow-up 
treatment in six months.  

The Veteran has been assigned a 30 percent disability 
evaluation for his skin disability under Diagnostic Codes 
7899-7806.  Diagnostic Code 7899 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under the code.  See 38 C.F.R. § 4.27.  
Diagnostic Code 7806 provides that a 10 percent rating is 
assigned for at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed area is affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned for dermatitis that 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118 (2008).  The Board also 
notes that effective October 23, 2008, VA revised portions of 
the rating schedule that addresses the skin.  The revisions 
do not alter or affect the Veteran's claim, however.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected skin disability does not more 
nearly approximate the criteria for a higher rating, in this 
case, a 60 percent rating.  Most importantly, the Veteran's 
skin disability does not affect more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected.  As previously stated, the May 2007 VA examiner 
opined that the affected entire body surface area is 
approximately 25 percent and the exposed body surface area 
affected is 0 percent.  Such percentages do not amount to the 
symptomatology required for a higher rating.  Additionally, 
there is no indication that the Veteran's skin disability has 
been treated with systemic therapy or immunosuppressive 
drugs.  During the May 2007 VA examination, the Veteran 
stated that he was using 1 percent Hydrocortisone cream and 
Sarna lotion for his intense itching and scratching 
associated with his service-connected skin disability.  VA 
outpatient treatment records dated December 2007 and June 
2008 indicate that the Veteran's skin disability has been 
treated with medications such as Desonide cream, Sarna 
lotion, Pramoxine lotion, and Atarax.  Although the Veteran 
is shown to have been prescribed Desonide and Pramoxine, both 
which are corticosteroids, the evidence of record shows that 
the Veteran was prescribed topical corticosteroids as opposed 
to systemic corticosteroids, which are ingested orally or 
given by injection.  Thus, there is no evidence showing the 
Veteran ever required systemic corticosteroids therapy or 
other immunosuppressive drugs.  Therefore, the Board finds 
that the Veteran's service-connected skin disability warrants 
no more than a 30 percent evaluation under Diagnostic Code 
7806.  

The Board has considered the Veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his skin disability has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805 (2008) are not for application.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the Veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where 
the diagnostic code under which the Veteran is rated, in this 
case Diagnostic Codes 7806, is not predicated on loss of 
range of motion, §§ 4.40 and 4.45 do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7(1996).

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as 30 percent disabling.  

Finally, an extraschedular evaluation is not for 
consideration regarding the Veteran's service-connected skin 
disability.  The evidence does not show that the Veteran's 
service-connected disability presented or presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  In deciding the disability rating issue herein, 
the Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss as well as the Veteran's 
contentions that his service-connected disability affects his 
daily activities.  However, the Veteran's service-connected 
disability is adequately compensated for by the evaluation 
currently assigned.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 30 
percent for the Veteran's service-connected skin disability.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990), and the 
appeal is denied.



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In regards to the Veteran's dental disorder claim, the Board 
finds that the VCAA notice requirements have been satisfied 
by the March 2007 letter sent to the Veteran.  In the letter, 
the Veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for a dental disorder in the March 2007 VCAA 
letter.

Turning to the Veteran's increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, the RO sent a letter to the Veteran in May 2008 
regarding the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, the letter specifically advised the 
Veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

Although the Veteran received notice after the rating 
decision on appeal, the error of notice is non-prejudicial to 
the Veteran.  In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the Veteran had actual knowledge of what 
was necessary to substantiate his claim for increased rating, 
which is shown by his statements of record and testimony 
during the February 2009 personal hearing, contending that 
his disability has worsened in severity and affects his 
overall daily functioning.  The Board finds that by way of 
the Veteran's actual knowledge and the overall development of 
his claim throughout the pendency of this appeal, the error 
of notice is non-prejudicial to the Veteran.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
November 1956 to March 2009.  The Veteran was also provided 
with VA examination in connection with his claim for an 
increased rating, which is found to be adequate for rating 
purposes.  The examiner reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided a conclusion with supportive rationale.  The Board 
finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not provided the Veteran with an examination in 
connection with his claim for service connection for a dental 
disorder; however, the Board finds that VA was not under an 
obligation to have the Veteran examined for his claim.  The 
Veteran has not brought forth new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for a 
dental disorder, to include eligibility for VA outpatient 
dental treatment, is denied.

Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to an increased rating for the 
Veteran's service-connected residuals of a right hand injury, 
including the third, fourth, and fifth fingers.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
VA's statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

The Veteran contends that his service-connected disability is 
worse than the current evaluation contemplates.  In May 2007, 
the Veteran was afforded VA examination for his service-
connected residuals of a right hand injury.  Upon physical 
examination of the right hand, the examiner noted that the 
long, ring, and small fingers were held in a mostly flexed 
position while in the resting position.  Active and passive 
range of motion testing for the affected fingers revealed 0 
to 90 degrees for the metatarsophalangeal (MP) joints, 50 to 
90 degrees with pain at maximum extension for the proximal 
interphalangeal (PIP) joints, and 10 to 30 degrees with pain 
at maximum extension for the distal interphalangeal (DIP) 
joints.  X-ray testing reflected no evidence of fracture or 
dislocation, but degenerative joint disease with narrowing 
and lipping was found at the first, second, third, and fourth 
MP joints and the DIP joints of the second and third fingers.  
He further added that the Veteran has minimal grip of the 
hand, chronic pain in the three digits with motion, and lost 
extension of the digits.  

Since that time, the Veteran testified during the February 
2009 hearing that his right hand along with his third, 
fourth, and fifth fingers give him constant trouble.  He 
explained that he has been unable to pick up heavy items and 
has very weak grip ability.  He has been prescribed Etodolac 
for the pain, which alleviates the pain, but asserts that at 
least a 50 percent rating is warranted for his service-
connected residuals of a right hand injury.  

Given the disparity between the May 2007 VA examination 
report, specifically noting the range of motion findings for 
the MP, PIP, and DIP joints, and the Veteran's February 2009 
testimony, the Board finds that an additional VA examination 
must be conducted because there is evidence that the 
condition has worsened since the last examination.  In light 
of the foregoing, the Board must remand this matter to afford 
the Veteran the opportunity to undergo an additional VA 
examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995) (while the Board is not required to 
direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).  
Additionally, as previously mentioned, x-ray testing 
reflected degenerative joint disease of several joints in the 
Veteran's fingers.  The examiner must render an opinion on 
whether the Veteran's degenerative joint disease of the MP 
and DP joints is related to the Veteran's service-connected 
residuals of a right hand injury.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (remanding Board's decision where 
medical evidence did not differentiate between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability); see also 61 Fed. Reg. 52695 
(Oct. 8, 1996) (VA responding to commenters by noting that, 
when it is not possible to separate the effects of 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of a right hand injury, 
including the third, fourth, and fifth 
fingers.  The Veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

a.  The examiner is requested to conduct 
range of motion testing of the right 
hand, wrist, and right long, ring, and 
small fingers in terms of degrees.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to such symptoms in terms of the degree 
of additional range of motion loss.  

b.  The examiner should provide an 
opinion as to whether the Veteran's 
service-connected residuals of a right 
hand injury, including the third, fourth, 
and fifth fingers, result in favorable or 
unfavorable ankylosis or impairment 
analogous to "favorable or unfavorable 
ankylosis", or cause any limitation of 
motion of other digits on the right hand.  
		
c.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.  

d.  The examiner should opine as to 
whether the degenerative joint disease 
with narrowing and lipping at the first, 
second, third, and fourth MP joints and 
the DIP joints of the second and third 
fingers is at least as likely as not 
etiologically linked to his service-
connected residuals of a right hand 
injury.  If the examiner determines that 
the disabilities are not etiologically 
linked, he/she should attempt to separate 
the symptomatology attributable to the 
service-connected disability and the 
symptomatology attributable to the 
nonservice-connected disability.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


